Citation Nr: 1032752	
Decision Date: 08/31/10    Archive Date: 09/08/10

DOCKET NO.  08-18 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability 
to include as secondary to the left knee disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

WITNESS AT HEARING ON APPEAL

The Veteran and N. F. 

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Appellant had active service with the United States Navy from 
April 30, 1979, to May 21, 1979, and he was a member of the New 
Jersey Army National Guard from December 1980 to January 1992.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in September 2007 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In July 2010, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  The transcript of the hearing is 
in the Veteran's file.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The Appellant seeks service connection for a left knee 
disability, which he asserts he injured in during basic training 
in 1979 and the knee was then aggravated by subsequent periods of 
active duty for training with the New Jersey Army National Guard.  
The Appellant also seeks service connection for a right knee 
disability to include as secondary to the left knee disability.  

The service treatment records show that in May 1979 on the second 
day of basic training the Veteran complained of mild knee 
discomfort with marching and running.  There was a seven year 
history of Osgood Schlatter's disease and the assessment was 
Osgood Schlatter's disease.




The service treatment records of the National Guard show that in 
May 1985 the Appellant produced letter that he was being treated 
for right knee chondromalacia and internal derangement, and the 
left knee was also affected. 

In June 2007, a private physician stated that he has followed the 
Veteran for left knee pain since 1985.  The diagnosis was 
posttraumatic chondromalacia and early degenerative joint disease 
of the left knee.

On VA examination in August 2007, X-rays did not support a 
diagnosis of Osgood Schlatter's disease, but the X-rays showed 
degenerative changes.

As there is competent evidence of current disability, evidence of 
an established event in service, and evidence of a possible 
association with the established event in service, a VA medical 
examination and VA medical opinion is needed to decide the 
claims.  Therefore further evidentiary development under the duty 
to assist is needed. 38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is REMANDED for the following action:

1.  Request the service personnel records 
from the Navy.  If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the 
Appellant in accordance with 38 C.F.R. 
§ 3.159(e). 

2.  Request additional service treatment 
records from the New Jersey Army National 
Guard.  If the records do not exist or 
further efforts to obtain the records 
would be futile, notify the Appellant in 
accordance with 38 C.F.R. § 3.159(e). 





3.  Request from the proper agency of the 
State of New Jersey whether the 
Appellant's periods of active for training 
(June 11 to 16, 1982; June 7 to 21, 1986; 
and May 2 to 3, 1987) was federalized 
service under the authority of 32 U.S.C.A. 
§§ 316, 502, 503, 504, or 505. 

4.  Request records of the Social Security 
Administration.  If the records do not 
exist or further efforts to obtain the 
records would be futile, notify the 
Appellant in accordance with 38 C.F.R. 
§ 3.159(e).

5.  Ask the Veteran either to submit or to 
authorize VA to obtain on his behalf the 
records of A.E. Schultz, MD, before 2007, 
that is, from 1985 to 2006. 

6.  Afford the Appellant a VA examination 
to determine the following: 

a).  Considering accepted medical 
principles, did Osgood Schlatter's 
disease, first noted on the second 
day of basic training in the Navy in 
May 1979, which included a seven-year 
history of the condition, preexist 
service. 

If Osgood Schlatter's disease 
preexisted service, was Osgood 
Schlatter's disease aggravated by the 
remaining 19 days in the Navy or by 
the periods of active for training in 
the National Guard in 1982 (for two 
weeks), 1986 (for two weeks), and in 
1987 (for two days). 

In this context "aggravation" means 
a permanent increase in Osgood 
Schlatter's disease, that is, an 
irreversible worsening beyond the 
natural clinical course and character 
of the condition as contrasted to a 
temporary worsening of symptoms.

b).  Considering accepted medical 
principles, if Osgood Schlatter's 
disease did not preexisted service, 
is it more likely than not 
(probability greater than 50 
percent), at least as likely as not 
(probability of 50 percent), less 
likely than not (probability less 
than 50 percent), or an opinion is 
not possible without resort to 
speculation that the Veteran's 
current arthritis of the left knee 
and arthritis of the right knee are 
related to the finding of Osgood 
Schlatter's disease on the second day 
of basic training in May 1979.

If however after a review of the 
record, an opinion on causation is 
not possible without resort to 
speculation, the examiner is asked to 
clarify whether actual causation 
cannot be determined because there 
are multiple potential causes, when 
one cause, namely the event in 
service in 1979, is not more likely 
than any other to cause the Veteran's 
current knee disabilities and that an 
opinion on causation is beyond what 
may be reasonably concluded based on 
the evidence of record and current 
medical knowledge.






The Veteran's file must be made available 
to the VA examiner for review. 

7.  After the above development is 
completed, adjudicate the claims.  If any 
benefit sought remains adverse to the 
Appellant, furnish the Appellant and his 
representative a supplemental statement of 
the case and return the case to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


